Exhibit 14.1Code of Business Conduct and Ethics Juniper Group, Inc. Code of Business Conduct and Ethics THE JUNIPER GROUP CODE OF BUSINESS CONDUCT AND ETHICS makes compliance with high standards of business conduct mandatory for every Juniper Group director, officer, manager and employee. Adherence to the principles in this Code and the Juniper Group Compliance Program is essential to the efforts of Juniper Group to gain and keep the confidence and support of all of its stakeholders. Most important of all, compliance is simply the right thing to do.(1) The business of Juniper Group and its various subsidiaries and ventures is far more complex today than it was when Juniper Group was established. These complexities create new ethical challenges as we adapt ourselves and our business to new situations. In light of these challenges, we need a central set of guiding standards to act as a legal and ethical compass for our directors, officers, managers and employees ("you"). This Code and Juniper Group's Compliance Program provide that compass. Juniper Group's Compliance Program is composed of three sections: 1. This Code of Business Conduct and Ethics, which establishes Juniper Group's guiding standards for conducting business and applies to all employees and the Juniper Group Board of Directors; 2. The Finance Code of Ethics which applies to the Juniper Group's Chief Executive Officer, Chief Financial Officer, Corporate Controller, and all of Juniper Group's worldwide finance employees; and 3. The Juniper Group Corporate Policies and Practices (CPPs), as adopted from time to time and set forth in writing, which apply to all employees.(2) While each section has a specific purpose, together they provide an integrated approach to the way Juniper Group conducts business. Our Compliance Program reflects Juniper Group's commitment to do what is legal and what is ethical. It is also necessary both to manage the business of Juniper Group effectively and to meet the constantly changing needs of the marketplace.
